             Case 3:20-cv-02365-WQH-BGS Document 13 Filed 03/05/21 PageID.157 Page 1 of 4



                    1   BURSOR & FISHER, P.A.
                        L. Timothy Fisher (State Bar No. 191626)
                    2   Neal J. Deckant (State Bar No. 322946)
                        1990 North California Boulevard, Suite 940
                    3   Walnut Creek, CA 94596
                        Telephone: (925) 300-4455
                    4   Facsimile: (925) 407-2700
                        Email: ltfisher@bursor.com
                    5          ndeckant@bursor.com
                    6
                        MORGAN, LEWIS & BOCKIUS LLP
                    7   Joseph Duffy (State Bar No. 241854)
                        joseph.duffy@morganlewis.com
                    8   Taylor C. Day (State Bar No. (267435)
                        taylor.day@morganlewis.com
                    9   Brianna R. Howard (State Bar No. 314642)
                        brianna.howard@morganlewis.com
                 10     300 South Grand Avenue
                        Twenty-Second Floor
                 11     Los Angeles, CA 90071-3132
                        Tel: 213-612-2500 Fax: 213-612-2501
                 12
                        Attorneys for Defendant AMAZON.COM, INC.
                 13
                                             UNITED STATES DISTRICT COURT
                 14
                                           SOUTHERN DISTRICT OF CALIFORNIA
                 15
                        DRICKEY JACKSON,                     Case No. 3:20-cv-02365-WQH-BGS
                 16     individually and on behalf of all
                        others similarly situated,           JOINT MOTION TO MODIFY
                 17                                          BRIEFING SCHEDULE ON
                                           Plaintiff,        DEFENDANT AMAZON.COM,
                 18                                          INC.’S RESPONSE TO PLAINTIFF’S
                                     vs.                     FIRST AMENDED COMPLAINT
                 19
                        AMAZON.COM, INC.,                    [(Proposed) Order filed concurrently
                 20                                          herewith]
                                           Defendant.
                 21                                          Complaint Filed: Dec. 4, 2020
                                                             FAC Filed: February 19, 2021
                 22                                          Current Response Date: March 5, 2021
                                                             Proposed New Response Date: March 16,
                 23                                          2021
                 24
                                                             Honorable William Q. Hayes
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
                                                                                JOINT MOTION TO MODIFY
 BOCKIUS LLP                                                                          BRIEFING SCHEDULE
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                   3:20-CV-02365-WQH-BGS
             Case 3:20-cv-02365-WQH-BGS Document 13 Filed 03/05/21 PageID.158 Page 2 of 4



                    1         Plaintiff Drickey Jackson (“Plaintiff”) and Defendant Amazon.com, Inc.
                    2   (“Amazon”) (collectively the “Parties”), by and through their respective counsel of
                    3   record, hereby stipulate and agree as follows:
                    4         WHEREAS, on December 4, 2020, Plaintiff filed a Class Action Complaint
                    5   in the United States District Court of the Southern District of California, Drickey
                    6   Jackson, individually and on behalf of all others similarly situated v. Amazon.com,
                    7   Inc., Case No. 3:20-cv-02365-WQH-BGS (the “Complaint”) (Dkt. 1);
                    8         WHEREAS, the Parties previously stipulated to extend Amazon’s time to
                    9   respond to the original Complaint to January 28, 2021 (Dkt. 3), which the Court
                 10     granted on December 22, 2020 (Dkt. 5);
                 11           WHEREAS, on January 28, 2021, Amazon filed its Motion to Compel
                 12     Arbitration, Dismiss, or in the Alternative, to Stay (“Motion to Compel”) (Dkt. 7);
                 13           WHEREAS, on February 19, 2021, Plaintiff filed a First Amended
                 14     Complaint (the “FAC”) (Dkt. 11);
                 15           WHEREAS, pursuant to Federal Rules of Civil Procedure Rule
                 16     12(a)(1)(A)(i), the current deadline for Amazon to respond to Plaintiff’s FAC is
                 17     March 5, 2021;
                 18           WHEREAS, on February 26, 2021, Plaintiff filed an Opposition to Amazon’s
                 19     Motion to Compel Arbitration (Dkt. 12);
                 20           WHEREAS, the Parties agree that Amazon’s Motion to Compel is now moot
                 21     following the filing of Plaintiff’s operative FAC;
                 22           WHEREAS, the Parties have agreed to an eleven (11) day extension of time,
                 23     up to and including March 16, 2021, for Amazon to respond to Plaintiff’s FAC;
                 24           WHEREAS, the Parties have further agreed to a thirteen (13) day extension
                 25     of time, up to and including April 12, 2021, for Plaintiff to file an Opposition;
                 26           WHEREAS, the Parties have further agreed to a seven (7) day extension of
                 27     time, up to and including April 26, 2021, for Amazon to file a Reply;
                 28
MORGAN, LEWIS &                                                                       JOINT MOTION TO MODIFY
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                  1                         BRIEFING SCHEDULE
   LOS ANGELES                                                                           3:20-CV-02365-WQH-BGS
             Case 3:20-cv-02365-WQH-BGS Document 13 Filed 03/05/21 PageID.159 Page 3 of 4



                    1          WHEREAS, no discovery cut-off date, pretrial conference date, or trial date
                    2   has been set;
                    3         WHEREAS, the Parties are entering into this stipulation in good faith and not
                    4   for purposes of delay; and
                    5         WHEREAS, the Parties agree that no prejudice will result if the Court enters
                    6   an Order on this Stipulation.
                    7         THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and
                    8   through the Parties’ respective counsel, as follows:
                    9         1.        The filing of Plaintiff’s FAC moots Amazon’s pending Motion to
                 10                     Compel;
                 11           2.        Amazon shall have until March 16, 2021, to respond to Plaintiff’s
                 12                     FAC;
                 13           3.        Plaintiff shall have until April 12, 2021, to file any Opposition to
                 14                     Amazon’s response;
                 15           4.        Amazon shall have until April 26, 2021, to file a Reply; and
                 16           5.        The hearing on Amazon’s responsive pleading shall be noticed for
                 17                     May 10, 2021, if that date is available for the Court.
                 18          IT IS SO STIPULATED.
                        Dated: March 5, 2021                             BURSOR & FISHER, P.A.
                 19
                 20
                                                                         By /s/ Neal J. Deckant
                 21                                                         Neal J. Deckant
                                                                            Attorneys for Plaintiff
                 22                                                         Drickey Jackson
                 23
                        Dated: March 5, 2021                             MORGAN, LEWIS & BOCKIUS LLP
                 24
                 25
                                                                         By /s/ Joseph Duffy
                 26                                                         Joseph Duffy
                 27                                                         Attorneys for Defendant
                                                                            Amazon.com, Inc.
                 28
MORGAN, LEWIS &                                                                           JOINT MOTION TO MODIFY
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                     2                          BRIEFING SCHEDULE
   LOS ANGELES                                                                               3:20-CV-02365-WQH-BGS
             Case 3:20-cv-02365-WQH-BGS Document 13 Filed 03/05/21 PageID.160 Page 4 of 4



                    1                                      ATTESTATION
                    2         Pursuant to CASD ECF Policies and Procedures, Section 2(f)(4), I hereby
                    3   attest that all other signatories listed, and on whose behalf the filing is submitted,
                    4   concur in the filing’s content and have authorized the electronic filing of this
                    5   document with their signature.
                    6
                    7    Dated: March 5, 2021                          MORGAN, LEWIS & BOCKIUS LLP
                    8
                    9                                                  By /s/ Joseph Duffy
                                                                          Joseph Duffy
                 10                                                       Attorneys for Defendant
                                                                          Amazon.com, Inc.
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &                                                                         JOINT MOTION TO MODIFY
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                   1                          BRIEFING SCHEDULE
   LOS ANGELES                                                                             3:20-CV-02365-WQH-BGS
